Citation Nr: 9934382	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971, and from August 1971 to July 1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating in 
excess of 30 percent for PTSD.  In February 1998, the veteran 
filed a Notice of Disagreement.  The RO issued a Statement of 
the Case in February 1998; and a Substantive Appeal was 
received by the RO in March 1998.

The issue of entitlement to a total rating based on 
individual unemployability will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms which cause 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances in 
mood, and difficulty establishing and maintaining effective 
work and social relationships.







CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is plausible and capable of substantiation 
and thus is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  See Drosky v. Brown, 10 Vet.App. 251, 
254 (1997) (citing Proscelle v. Derwinski, 2 Vet.App. 629, 
631-32 (1992)).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required to 
comply with the statutory duty to assist.  38 U.S.C.A. 
§ 5107.  


Factual Background

The veteran's service records show that he served in Vietnam 
as an aircraft mechanic and repairman.  He was awarded the 
Air Medal for participating in air combat.  

An August 1993 VA social and industrial survey showed that 
the veteran had never held employment for longer than nine 
months during the last 25 years and had been unemployed for 
the last year.  His various jobs consisted of plywood mill 
worker, log truck driver, dishwasher, handyman, gas station 
attendant, and various construction jobs.  His present 
medications included 200 mg. of Doxepin a day for nightmares 
and Paxil to decrease stress.  

On VA psychiatric examination in August 1993, the veteran was 
quite cooperative, answering all questions with full 
statements.  His speech was unremarkable in rate, rhythm, and 
latency.  There was no obvious memory deficiency for recent 
or remote events in general, but he had a spotty inability to 
remember some periods of heavy intoxication.  His thoughts 
were coherent and goal directed.  There was no incongruity of 
affect with ideation, nor obvious delusion, looseness, 
bizarreness, nor any other evidence of psychosis.  He did not 
appear significantly depressed.  He reported that since 
starting Doxepin he had had minimal, if any, nightmare 
activity.  He did not report full-fledged disassociations or 
classic "flashbacks".  He reported that he had three male 
friends (all veterans) whom he saw frequently (several times 
a month).  He saw his younger brother frequently, had little 
contact with an older brother and none with a half-brother.  
He appeared mildly alienated from mainstream society, but not 
from his subculture or a number of veterans.  He was able to 
shop, attend movies and restaurants, but large crowds in such 
places may make him uncomfortable.  The examiner indicated 
that the veteran had many common symptoms of PTSD, including 
avoidance, detachment or estrangement from others, and 
irritability or outbursts of anger.  The diagnosis was PTSD.  
The examiner commented that the veteran was estimated to have 
moderate industrial and social impairment.  It was also noted 
that alcoholism substantially contributed to industrial and 
marital difficulties and that alcohol usage was only partly 
related to PTSD.  

Based on the evidence described above, entitlement to service 
connection for PTSD was granted by a November 1993 rating 
decision, and a 30 percent evaluation was assigned.

An October 1995 VA social and industrial survey showed that 
the veteran's Doxepin had been increased from 100 mg. to 250 
mg. at bedtime for sleep disturbance.  He indicated that he 
avoided people and that his hours at a service station were 
decreased from five days, day shift, to three days, graveyard 
shift, because the interaction with employees and customers 
was too stressful.  He became irritable with people very 
quickly.  Objective findings revealed that the family 
dynamics between the veteran, his wife and his stepchildren 
increased the veteran's stress level where he saw the only 
solution was to leave.  He coped with his PTSD with 
isolation.  

On VA psychiatric examination in November 1995, the veteran 
stated that he was no longer working full time.  He now 
worked three days a week on the late-night shift.  He 
preferred the isolation of the later shift.  He stated that 
he was irritable and resented the requests of some customers.  
He and his wife each had separate friends and rarely went out 
as a couple.  He continued to have hypervigilance and 
discomfort in restaurants and crowds.  He continued to keep 
weapons and usually went hunting yearly.  He took medication 
in order for him to be himself.  On mental status 
examination, the veteran's speech latency, rate, rhythm, and 
duration were unremarkable.  There was no obvious deficiency 
of memory, abstraction, concentration, attention nor any 
other indication of obvious cognitive deficiency.  There was 
no looseness of association, delusion, bizarreness, affect 
inappropriate to ideation nor any other evidence of 
psychosis.  He did not complain of anniversary reactions or 
true flashbacks.  He indicated that he felt competent and 
adequate to obtain work.  His self-esteem was viewed as 
adequate, although this was expressed with a little defiant 
edge, suggesting some minimal doubts.  He stated that overall 
he was perhaps a little better than in 1993.  The diagnosis 
was PTSD.  The examiner noted that the veteran was little 
changed since 1993.  Industrial impairment was estimated 
currently as "moderate to considerable".  His industrial 
impairment was estimated in the considerable range, primarily 
as a result of his irritability related to his PTSD.  Doxepin 
controlled the veteran's sleep disturbance and nightmare re-
experience well at large doses.  

Based on the evidence as described above, the RO, in its 
December 1995 rating decision, confirmed and continued the 30 
percent evaluation for the service-connected PTSD.
                                                      
In August 1997, the veteran filed a new claim for an 
increased rating for his service-connected PTSD.  In support 
of that claim, the RO received an April 1997 statement from 
Dr. G.R., which indicated that the veteran still exhibited 
PTSD symptoms including Vietnam related dreams every night, 
frequent flashbacks, severe anxiety, thought avoidance, 
difficulty sleeping, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerate 
startle response.  Dr. R. stated that the veteran's life 
since Vietnam had been extremely limited and that he only had 
two friends.  

On VA psychiatric examination in December 1997, the veteran 
related that he was currently working at a truss factory 
running the saws.  He was married to his fifth wife and had 
been since 1991.  He indicated that his current symptoms 
included restlessness, agitation, anxiety, sleeplessness, and 
occasional depression.  He did not claim any specific 
nightmares or flashbacks.  While he described the events that 
happened to him, he did not appear particularly depressed, 
anxious, or tearful during the description of combat 
stressors or military times.  He said that he has had 
previous nightmares that have not included his Vietnam 
experiences, but have been about other experiences in his 
life.  He has had awakenings where he has been frightened or 
if he has been touched or startled.  He did not report any 
disassociations or classic flashbacks.  He has had intrusive 
thoughts and periods where he has had some hypervigilance.  
He did not appear to have any difficulty talking about 
periods of time when he took care of body parts, blood and so 
on.  He did not seem to have a depressive, anxious reaction, 
or a vigilance startle reaction when talking about these 
events.  He has had some difficulty apparently with the law 
off and on.  He has had difficulties with authority, 
relationships, projecting upon bosses and supervisors, 
difficulty tolerating their expectations, and behaviors, 
multiple marriages, some irritability, brushes with the law 
in terms of DUIs, and some difficulties upon wakening and 
being startled.  The Axis I diagnosis was PTSD and the Axis 
II was personality disorder.  The examiner noted that the 
veteran's global assessment of functioning (GAF) score was 
"between 40 and 50 demonstrating moderate stressors that 
create problems for him in terms of employment and general 
functioning."  It was further noted that there did not seem 
to be an increase in terms of symptoms with regard to 
depression, dreams, startle response, flashbacks or other 
things that might indicate a change or difference.  

A VA psychiatric report dated in February 1998 noted symptoms 
of PTSD since discharge, to include depression, anger, 
hypervigilance, poor sleep, ethanol abuse (none now), and 
having been married five times.  At the present time, the 
veteran was with his wife, his daughter, and grandchild.  He 
has been unemployed since September 1997, generally working 
at various unskilled labor jobs.  On evaluation, the veteran 
was oriented in all spheres, and cooperative but with a 
depressed mood.  His affect was full range.  There were no 
evidence of psychotic symptoms.  He reported nightmares one 
to two times weekly and occasional flashbacks.  He had no 
homicidal or suicidal ideation, and his speech was logical 
and coherent.  His judgment and insight were fair and his 
cognition was intact. The diagnosis was PTSD.  The examiner 
made note of the fact that the veteran's symptomatology 
seemed to increase when he was off his medications.  His GAF 
score was 60.  

In March 1998, the veteran testified that his current 
psychiatric treatment consisted solely of prescription drugs.  
He saw a physician approximately every three months for 
medication adjustments.  He reported that the medications 
were helpful and that without the medications his symptoms 
increased.  His symptoms included flashbacks, four to five 
times daily, particularly as the result of helicopter noises 
(he lived by the airport).  He reported nightmares 
approximately three to five times weekly, but he did not 
remember since he had been taking medications.  He stated 
that he was unemployed, last working in December 1997 at a 
truss factory.  He stated that he had only been fired from 
one job and generally quit employment on account of his 
inability to get along with other coworkers.  His time now is 
generally involved in watching television, retreating to his 
room, and trying to block out noise.  Socially, he reported 
that he avoided any activity.  His wife testified that she 
had known him since 1988 and married him in 1990.  She 
reported that his personality had changed from being friendly 
and social to being totally the opposite.  She indicated that 
the veteran does nothing with the family.  See March 1998 
hearing transcript.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  Effective November 7, 
1996, VA amended several sections of the Rating Schedule, 
pertaining to mental disorders to ensure that current medical 
terminology and unambiguous criteria are used.  61 Fed. Reg. 
52,695 (1996) (to be codified at 38 C.F.R. §§ 4.125 to 
4.130).  The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130.  
Also, the general rating formula for mental disorders was 
replaced with different criteria.  In some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R.  The 
United States Court of Appeals for Veterans Claims (Court) 
(formerly known as the United States Court of Veterans 
Appeal) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this 
case, however, the veteran's claim for an increased rating 
was filed after the effective date of the regulation changes.  
As such, the Board will evaluate the disability under the 
revised schedular criteria only.  See Rhodan v. West, 12 
Vet.App. 55, 57 (1998).

Under the revised criteria, a 30 percent rating is assigned 
where the evidence shows occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board finds that after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation 
pursuant to the revised schedule of ratings.  The probative 
medical evidence, including the recent VA psychiatric 
examinations, demonstrates that the veteran's psychiatric 
disability is manifested by symptoms of occasional 
depression, anxiety, agitation, intrusive thoughts and 
hypervigilance, and sleep disturbance.  However, the evidence 
shows that on VA examination in December 1997, the veteran 
did not appear particularly depressed, anxious, or tearful 
during evaluation; and the examiner commented that there did 
not seem to be an increase in the veteran's PTSD 
symptomatology.  Also, the medical evidence does not show 
that the veteran's occupational and social impairment are due 
to flattened affect, circumstantial or stereotyped speech, or 
impaired judgment.  The February 1998 VA psychiatric report 
indicated speech was logical and coherent, judgment was fair, 
and affect was full range.  The examination did, however, 
find that the veteran's mood was depressed, and that his 
symptomatology appeared to increase when he was off his 
medication.  The probative medical evidence shows problems 
sleeping, including sleeplessness, nightmares, and 
difficulties upon awakening and being startled, which show 
chronic sleep impairment under the criteria for a 30 percent 
evaluation.

The Board notes that the criteria for a 30 percent evaluation 
are manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupations tasks.  The 
evidence of record shows that the veteran has not worked 
since December 1997, although he admits to having been 
terminated from only one job.  The evidence further shows 
that notwithstanding the fact that he generally works as an 
unskilled laborer, he has been unable to hold a job for more 
than nine to six months, and he has quit jobs due to his 
inability to get along with co-workers.  The Board finds that 
the veteran's employment history shows more than occasional 
decrease in work efficiency, and more than intermittent 
periods where he is unable to perform occupational tasks.  
The Board also finds that the evidence establishes difficulty 
in establishing and maintaining effective work and social 
relationships.  The private examiner in April 1997 documents 
at least four failed marriages and problems with 
interpersonal relationships, as well an incident of violence 
against another person.  The evidence of record also shows 
that while he has two close friends and has been married 
since 1990, he engages is no real social activities and 
pretty much stays to himself.  The Board finds that although 
the veteran does not meet all of the criteria for a 50 
percent evaluation, resolving all benefit of the doubt in 
favor of the veteran, his disability picture more nearly 
approximates the criteria for the higher rating.

Furthermore, to warrant a 70 percent evaluation under the 
revised criteria of Diagnostic Code 9411, it must be shown by 
the evidence of record that there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, or mood, due to such 
symptoms as suicidal ideation, obsessional ritual which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately an effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  This 
type of symptomatology, showing deficiencies in most of the 
areas identified above, is not shown in the veteran's case.

Based upon these findings and following a full review of the 
record, the Board finds that the evidence as to whether the 
veteran's disability picture more nearly approximates a 50 
percent evaluation is in equipoise.  For this reason, the 
Board finds that the criteria have been met for the 50 
percent evaluation under the revised criteria of the rating 
schedule.  In reaching this decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestations and the impact 
the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).


ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.


REMAND

In a January 1998 rating decision, the RO denied entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  By letter, dated in January 
1998, the RO provided notice of this rating determination and 
notice of his right to initiate an appeal.  In a statement, 
received by the RO in March 1998, the veteran expressed his 
disagreement with the denial of a total rating based on 
unemployability due to his service-connected PTSD.  See 61 
Fed. Reg. 66749 (1996), VAOPGCPREC 6-96 (August 16, 1996).  
The Board construes the March 1998 statements as a timely 
notice of disagreement concerning the total rating issue.  
The Board observes that the RO has not issued an SOC which 
addresses this issue.

In that regard, when presented with a timely notice of 
disagreement to which the RO has never responded by issuing 
an SOC, the proper course of action is to remand the matter 
in order for the execution of appropriate procedural 
compliance, specifically the issuance of a statement of the 
case.  See Fenderson v. West, 12 Vet. App. at 132 (citing 
Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam 
order)); see also 38 U.S.C. § 7105(d)(1) (1998) (stating that 
the agency of original jurisdiction (AOJ) "shall prepare a 
statement of the case" (emphasis added) setting forth 
requisite contents thereof); 38 C.F.R. § 20.302(b), (c) 
(1998) (VA regulations regarding statement of the case).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran and his 
representative a statement of the case in 
accordance with 38 U.S.C.A.             § 
7105(d); 38 C.F.R. § 19.29, which summarizes 
all of the evidence received, all applicable 
legal criteria specifically including 
consideration of 38 C.F.R. § 4.16(a), (b), 
and VAOPGCPREC 6-96 (Aug. 16, 1996), and 
should include a clear and detailed analysis 
of the reasons for the RO's determination 
relative to the issue of entitlement to a 
total rating based on individual 
unemployability due to the service-connected 
PTSD.  The appellant and his representative 
should be given an opportunity to respond.

2.  The RO should also notify the veteran of 
his right to perfect an appeal by filing a 
timely substantive appeal relative to that 
the total rating issue; and that the appeal 
as to the total rating claim will be returned 
to the Board following the issuance of the 
statement of the case only if a timely appeal 
is perfected.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion, legal or factual, as 
to the ultimate disposition of the case at this time.  No 
action on the part of the appellant is required until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1995).

 

